By the Court,

DIXON, C. J.
The question is, where the last day of tbe twenty given by statute (sec. 205, chap. 120, R. S.) for taking an appeal from tbe judgment of a justice of tbe peace, falls on Sunday, whether a party desiring to appeal may do so on the following Monday ? Tbe statute authorizing tbe appeal confers no such right. It is claimed by virtue of section 34, chapter 140. That chapter is entitled “ Of Miscellaneous Proceedings in Civil Actions, and General Provisions.” Tbe section provides that “ tbe time within which an act is to be done as herein provided, shall be computed by excluding the first day and including tbe last; if tbe last day be Sunday, it shall be excluded.” The act of taking such appeal is fairly within tbe language of the title and tbe reason by which tbe legislature were induced to make this general regulation as to tbe computation of time, but tbe words of tbe section may be so construed as to exclude it. It is within tbe spirit though not strictly within tbe letter of tbe rule. In tracing tbe history of tbe section we find that it was originally introduced as a part of the Code of Procedure. It constituted chapter 10 of title 12 of tbe Code. Code, sec. 310. Tbe Code was enacted *79and became the law of this state as chapter 120, Laws of 1856. It professed to regulate tire maimer of conducting civil actions and proceedings whatsoever. It prescribed the time and mode of reviewing the judgments of justices of peace. Sections 254 to 274. Its provisions upon that subj ect were substantially the same as those now in force. There can be no doubt therefore that at that time and up to the late revision, the legislature intended the regulation to apply to the act of taking such appeal. In the revision, which was conducted by commissioners appointed for that purpose, the Code, instead of being re-enacted as a whole, was separated, and its various provisions distributed through the statutes at large in such a manner and under such heads as the commissioners deemed most convenient and proper. In doing this, section 310 became the section under consideration. Does the transposition, which for our present purposes may be regarded as altogether accidental, furnish any certain or satisfactory evidence that the legislature intended to limit or change the application ? It seems clear to us that it does not; and as the language may still be reasonably construed to apply to such act of appeal, we think it is our duty so to construe it. The right of appealing from the decisions of courts of inferior and limited jurisdiction is favored in the law; and statutes conferring it are to be construed so as to facilitate rather than impede its exercise.
The order of the county court dismissing the appeal is therefore reversed, and the cause remanded for further proceedings according to law.